DETAILED ACTION

Allowable Subject Matter
Claims 4-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are directed to a composite insulator panel for vehicles including an insulative core sandwiched between first and second outer metal layers.  A defining feature of the instant invention is its solid-phase welded portions, which advantageously allow the metal layers to be adjoined together without the need for a fold around the periphery of the panel, thereby reducing the amount of materials required and weight, and improving appearance.  The claimed invention also has a unique structure, which includes a horizontal surface, inclining surfaces, and protruding, circular seat portions within the metal layers, wherein the horizontal, inclining, and seat surface portions of the first metal layer conform to those of the second metal layer.  
The most recently filed amendments find support within the original claims, figures, and text of the instant specification, as discussed in Applicant's Remarks filed on September 10, 2021, and overcome the rejections previously made under 35 U.S.C. 112(a) and 112(b). 
The instant claims are distinguished over the most similar prior art of record, which is presented by Peca (US PG Pub. No. 2014/0120364).  In particular, although .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
/JULIA L. RUMMEL/
Examiner
Art Unit 1784